980 A.2d 756 (2009)
In the Matter of Robert M. BRENNAN.
No. 2008-332-M.P.
Supreme Court of Rhode Island.
October 20, 2009.
David Curtin, Disciplinary Counsel.
John D. Lynch, Jr., Warwick.

ORDER
On December 18, 2008, this Court entered an order suspending the respondent, Robert M. Brennan, from the practice of law in this state until further order of the Court. This order was based on a petition for interim suspension filed by Disciplinary Counsel. The respondent did not file an objection, and has cooperated with Disciplinary Counsel in his continuing investigation into allegations of professional misconduct.
On September 1, 2009, pursuant to Article III, Rule 13 of the Supreme Court Rules of Disciplinary Procedure, the respondent filed an affidavit with the Court's Disciplinary Board setting forth that he is aware he is the subject of a disciplinary investigation, that he freely and voluntarily consents to disbarment, and that he is fully aware of the implications of submitting his consent. On September 16, 2009, the Disciplinary Board filed the respondent's affidavit with the Court.
*757 Upon review of the respondent's affidavit we deem that an order disbarring the respondent is appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed, that the respondent be and he is hereby disbarred on consent from engaging in the practice of law. The effective date of this order of disbarment is retroactive to December 18, 2008, the date the respondent was suspended.